Case 2:17-bk-12392-BR   Doc    Filed 08/21/18 Entered 08/21/18 12:54:28   Desc Main
                              Document      Page 1 of 5
Case 2:17-bk-12392-BR   Doc    Filed 08/21/18 Entered 08/21/18 12:54:28   Desc Main
                              Document      Page 2 of 5
Case 2:17-bk-12392-BR   Doc    Filed 08/21/18 Entered 08/21/18 12:54:28   Desc Main
                              Document      Page 3 of 5
Case 2:17-bk-12392-BR   Doc    Filed 08/21/18 Entered 08/21/18 12:54:28   Desc Main
                              Document      Page 4 of 5
Case 2:17-bk-12392-BR   Doc    Filed 08/21/18 Entered 08/21/18 12:54:28   Desc Main
                              Document      Page 5 of 5
